Citation Nr: 1204221	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Appellant served on active duty from January to May 1967. He subsequently completed multiple periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on his part.


REMAND

The claims file reflects that pertinent private treatment records are outstanding. 

The Appellant submitted an August 2007 consent form indicating that he had received medical treatment for diabetes from two (2) private physicians, but no records from those providers appear in the claims file. The claims file does contain some records from a third identified private physician, but the last record from that provider is dated in July 2002. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The RO/AMC must attempt to obtain the identified private records and gather any newly generated VA treatment records.

The Appellant also has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send him a corrective letter.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Ascertain if the Appellant has received any non-VA medical treatment that is not evidenced by the current record - to include, but not limited to, treatment from Dr. Thorn (records generated after July 2002), Dr. Lee, and Dr. Seaman - and provide him with authorization forms for the release of any outstanding records. 

2. Obtain any available VA treatment records generated after October 26, 2010 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Appellant, inform him, and provide him an opportunity to submit copies of the outstanding medical records. 

4. Concurrent with the above, issue to the Appellant a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

5. Readjudicate the Appellant's petition to reopen his claim for service connection for diabetes. If the petition is not granted, the Appellant and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


